Citation Nr: 0500873	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-13 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
right lower leg neuropathy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active duty in the United States Army from 
July 1944 to January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan that increased the appellant's right leg nerve 
disability evaluation from 10 percent to 20 percent.  Because 
the appellant did not withdraw his increased rating claim 
after the RO issued the 20 percent evaluation in June 2002, 
that issue is still in appellate status.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The Board also notes that the appellant had indicated that he 
wanted a hearing before the Board on a VA Form 9 submitted in 
May 2003.  However, he subsequently submitted a written 
statement in which he stated that he did not want a hearing; 
this communication was received in June 2003.  Under these 
circumstances, the Board considers the request for a hearing 
to have been withdrawn by the appellant.  See 38 C.F.R. 
§ 20.704(d) (2004).

The Board also notes that the appellant's representative has 
argued that the appellant's December 2001 claim was for an 
increased evaluation of each of his service-connected right 
leg disabilities, to include the assignment of a separate 
evaluation for a tender and painful scar, and not just for 
the right leg nerve disability.  These matters are referred 
to the RO for appropriate action.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case is remanded to 
the RO for action as described below.

In January 2004, the RO received VA medical evidence dated 
between February 2002 and June 2003.  The April 2003 
statement of the case (SOC) does not reflect a review of any 
VA medical evidence dated after June 2002 by the agency of 
original jurisdiction.  Because the additional VA medical 
evidence in question is neither duplicative of other evidence 
of record nor irrelevant, and because a Supplemental 
Statement of the Case (SSOC) pertaining to that evidence has 
not been issued, this case must be returned to the RO for 
consideration of the evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Because the appellant was not afforded any VA examination of 
his right leg in connection with his increased rating claim, 
the Board feels that a VA examination would be useful in 
determining the current status of the appellant's right leg 
nerve disability.  (The duty to assist requires medical 
examination when such examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4).)  In this case, the medical evidence of record 
does not provide the type of current objective neurological 
findings that are necessary for an adequate evaluation of the 
appellant's right leg nerve disability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8521, 8522, 8523, 8524, 
8525, 8527.  

For instance, it is unclear from the reported findings how 
much residual function, including range of motion, the 
appellant has of the right lower extremity.  It is also 
unclear whether complete drop foot is present, or whether 
there is some retained ability to dorsiflex the foot.  In 
addition, each of the specific nerves currently affected by 
the injury to the right lower extremity has not yet been 
specifically identified; nor have other medical conditions 
affected by the injured nerves been identified.  A specific 
medical opinion is needed on whether the appellant has a foot 
drop that is related to his service-connected right leg nerve 
disability and, if so, when it began and whether that foot 
drop results from paralysis of the sciatic nerve alone, the 
common peroneal (external popliteal) nerve alone, some other 
nerve alone or a combination of nerves.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified below certain assistance that must 
be rendered to comply with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2004) and any other 
applicable legal precedent is completed.  
In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim for an 
increased rating and of what part of such 
evidence he should obtain and what part 
the RO will yet attempt to obtain on his 
behalf.  He should also be told to 
provide any evidence in his possession 
that is pertinent to his claim on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002).  

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
right leg nerve disability since 2001, 
not already provided.  After obtaining 
the appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal.  
In particular, all of the records of 
treatment by VA podiatrists and 
neurologists, including all nerve 
conduction studies, should be obtained.  
All correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  
If private treatment is reported and 
those records are not obtained, the 
appellant and his representative should 
be provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records.

3.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for a neurologic 
examination to determine the nature and 
severity of his service-connected right 
leg nerve disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The purpose of this 
examination is to ascertain the current 
nature and extent of the appellant's 
service-connected right leg nerve 
impairment and to identify all nerves 
affected by the service-connected 
disability and the nature and degree of 
any functional impairment caused by such 
disability, as opposed to that caused by 
other non-service-connected or non-
neurologic conditions.  The examiner 
should provide a complete rationale for 
all conclusions reached.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should describe all 
symptomatology due to the appellant's 
service-connected right leg nerve 
disability.

The Diagnostic Codes applicable to nerve 
impairment distinguish the types of 
paralysis--complete and incomplete.  
Under incomplete paralysis, the degree of 
paralysis is further broken down into 
three or four categories:  severe, 
moderately severe, moderate, and mild.  
With these categories in mind, the 
examiner should classify the appellant's 
right lower extremity impairments, 
distinguishing among the categories and 
using the results of all pertinent 
testing of record.

If the examiner uses results obtained 
from an EMG or nerve conduction velocity 
tests or other such tests, the examiner 
is requested to explain, in terms 
meaningful to a layperson, the base line 
results versus those obtained for the 
appellant.  The examiner is asked to 
explain the meaning of any abnormal 
results that are obtained.  The examiner 
must distinguish findings related to the 
service-connected right leg nerve 
disability and those related to non-
service-connected and non-neurologic 
conditions, if any.  The examiner is also 
asked to explain how any abnormal test 
result classifies the appellant as having 
mild, moderate, moderately severe, or 
severe incomplete paralysis or complete 
paralysis with respect to the service-
connected right leg nerve disability.

The examiner is further requested to 
explain in detail what limitation of 
motion or limitation of function is 
caused by the right leg nerve disability 
and what limitation of motion or 
limitation of function is caused by non-
neurologic conditions, if any.  The 
neurologist is requested to report 
whether the appellant suffers from any 
tics, pain, numbness, foot drop, or 
muscle weakness or atrophy due to the 
service-connected right leg nerve 
disability.

4.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

5.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 
38 C.F.R. § 3.321.  All relevant evidence 
of record should be addressed.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

